 In the Matter of EDWARD E. Cox,PRINTER, INC.andINTERNATIONALPRINTING PRESSMEN AND ASSISTANTS' UNION, LOCALNo. 376Case No. C-37.-Decided April 2'2, 1936Newspaper PublishingIndustry-PrintingIndustry-UnitAppropriate forCollective Bargaining:craft; occupationaldifferences-Representatives:proofof choice:membership in union ; proxies designating-CollectiveBargaining:re-fusal to recognize representatives as bargaining agency representing employees ;refusal to negotiate with representatives-negotiation in good faith:meetingwith representatives but with no intention of bargaining in good faith;counter-proposals;reasonable effort,ingeneral-Interference,Restraint or Coercion:persuasion of employees to resign fromunion-ConditiQn of Employment:non-membership in union.Mr. David I. Persingerfor the Board.Mr. James R. Emshwiller,of Hartford City, Ind., for respondent.Mr. Samuel G. Zack,of counsel to the Board.DECISIONSTATEMENT OF CASEOn October 18, 1935, International Printing Pressmen and Assist-ants' Union, Local No. 376, hereinafter referred to as the Union, filedwith the Regional Director for the Eleventh Region a charge thatthe Edward E. Cox, Printer, Inc., of Hartford City, Indiana, hadengaged in unfair labor practices, forbidden by the National LaborRelations Act, approved July 5, 1935, hereinafter referred to as theAct.On January 9, 1936, the Board issued a complaint against theEdward E. Cox, Printer, Inc., hereinafter referred to as respondent,the complaint being signed by the Regional Director for the EleventhRegion and alleging that respondent had committed unfair labor prac-tices affecting commerce within the meaning of Section 8, subdivisions(1) and (5) and Section 2, subdivisions (6) and (7) of the Act. Inrespect to the unfair labor practices, the complaint alleged in sub-stance :1.That the pressroom at the Hartford City plant of the respondentconstitutes a unit appropriate for the purpose of collective bargainingwithin themeaning ofthe Act;2.That on or about August 21, 1935, the Union, representing amajority of the employees in said unit, requested the respondent to594 DECISIONS AND ORDERS595bargain collectively with it, and on said date and on September 28,1935,October 3, 1935, October 14, 1935 and on October 23, 1935,and at divers other times thereafter, the respondent did refuse andhas refused to bargain collectively with the Union and did refuseto recognize the Union as the bargaining agent of said unit, and isthereby engaging in unfair labor practices, within the meaning ofSection 8, subdivisions (1) and (5) of the Act.The complaint and accompanying notice of hearing were served onthe respondent in accordance with Article V of National Labor Rela-tions Board Rules and Regulations-Series 1.The respondent filedno answer within the time prescribed in Article II, Section 9 of saidRules and Regulations-Series 1, but at the time of the hearing fileda "Special Appearance and Special Answer," wherein the respondentstated it appeared specially for the purposes only of pleading thequestion of the Board's jurisdiction over the respondent and overthe matters alleged in the complaint; denied that it is engaged ininterstate commerce; alleged that the Act violates the First andFifth Amendments to the Constitution of the United States and isaccordingly unconstitutional; and moved that the cause be dismissedor abated.The Trial Examiner allowed the filing of the "SpecialAnswer" without ruling on the motion to dismiss or the plea inabatement.The hearing was originally set for January 24, 1936 at 10 o'clocka.m., at Muncie, Indiana. It was later postponed to January 30,1936, at the same place, and the respondent was notified of said ad-journment.Pursuant to the notice, the hearing was held beforeRobert Al. Gates, Trial Examiner duly. designated by the Board.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues, was affordedto all parties.Stipulations with regard to the respondent's businesswere agreed upon by all parties, and were offered in evidence andmade a part of the record without objections.At the conclusion of the Board's testimony dealing with the re-spondent's business, counsel for the respondent renewed the motionto dismiss the proceeding and for its abatement. The Trial Examinerreserved decision.The motion to dismiss and the plea in abatementare now denied.On January 17, 1936, the Board directed that the proceeding betransferred to and continued before it, thereupon assuming juris-diction of the proceeding pursuant to Section 35, Article II of saidRules and Regulations-Series 1.Upon the record in the case, the stenographic report of the hearingand all the evidence, including oral testimony, documentary andother evidence offered and received at the hearing, the Board makesthe following : 596NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE RESPONDENT'S BUSINESSThe respondent is and has been since February 1, 1928, a corpo-ration organized under and existing by virtue of the laws of theState of Indiana, having its principal office and place of businessin the City of Hartford City, Blackford County, State of Indiana.The respondent is engaged in the business of, (1) printing andpublishing a daily newspaper known as the "Hartford City News",(2)operating a printing shop for commercial job printing, and(3)printing and selling what is known as "glassine and greaseproof paper" to be used for wrapping candy, meat and other com-modities.All of the operations necessary in the production of thefinished products are carried on in one building.The respondentemploys about 55 people.The respondent purchases various raw materials and supplies bothwithin and without the State of Indiana.The principal raw ma-terials and supplies purchased by the respondent are paper, ink,electrotype and nickletype plates, lumber and nails.The glassineand grease proof paper is purchased from a paper mill in HartfordCity, Indiana.In 1935 the respondent purchased over one millionpounds of such paper.The orders for purchasing of the newsprintpaper used in printing and publishing of the respondent's news-paper are placed with a concern in New York City but the ship-ments of paper are made from Canada to the respondent's plant.During the year 1935, the respondent purchased approximately sev-enty-five thousand pounds of ink, most of which came from theStates of Illinois, Ohio, Kentucky, Pennsylvania, New York, Wis-consin and other points in the United States.A small amount waspurchased in Indiana.The electrotype and nickeltype plates camemostly from the State of Kentucky. The nails and lumber used inthe making of shipping cases were purchased in Indiana.A smallamount of cellophane is purchased without the State of Indiana.All of the glassine and grease proof wrappers are printed to order.No stock of such wrappers is carried on hand. During the year 1935the respondent printed approximately five hundred million suchwrappers of various sizes and shapes and for many different typesof products.About one million two hundred fifty thousand poundsof such wrappers were printed during the year, 90% of which wasshipped out of the State of Indiana.Of the 90% shipped out ofIndiana, 50% was sent to the State of Illinois, and 40^/o to pointsin other States of the United States.The newspaper which the respondent prints and publishes has adaily circulation of 2200 of which number 150 are daily sent to sub- DECISIONS AND ORDERS597scribers outside of Indiana.The newspaper is a subscriber to a"pony call" service of the United Press and receives "news letters"from the same service.The newspaper carries advertisements ofproducts that are manufactured outside of the State of Indiana.In 1935, the income from the respondent's business was approxi-mately $200,000.About 80% of this income cane from the printingand sale of glassine and grease proof commodity wrappers; 17%came from its newspaper business; and the remaining 3% came fromthe commercial job printing work.About 70% of the respondent'stotal income was derived from the shipment of the wrappers in inter-state commerce.The products produced by the respondent are shipped by express,mail, truck, railroad, and traction lines.The operations of the respondent constitute a continuous flow oftrade, traffic and commerce among the several states.II.THE RESPONDENT AND THE UNIONA. International Printing Pressmen and Assistants' Union, LocalNo. 376The Union is a labor organizationwhichwas formed by therespondent's pressmen and assistants on June 25,1935 for the pur-pose of creating an agency for collective bargaining between therespondent and its printing pressmen and assistants.The Union isa local of International Printing Pressmen and Assistants'Union ofNorth America, which is affiliated with the American Federation ofLabor.B. The appropriate unitIn connection with all of its business, the respondent employedduring the year 1935, on a daily average, 55 persons, 9 of whom wereengaged in a supervisory or clerical capacity ; 4 were engaged on theeditorial staff of the newspaper; 17 as either compositors, linotypeoperators, paper cutters, inspectors, stereotypers, printer's devils,janitors or shippers; and 25 as pressmen or assistants.The work and skill required of printing pressmen and assistants,and the hours and conditions of their employment, differ greatlyfrom that of the other of the respondent's employees and it thereforefollows that any collective bargaining as to wages, hours and condi-tions of employment would have to be carried on by them as a groupseparate and apart from the other employees of the respondent. Inits dealings with the Union, the respondent never raised any *questionwith respect to the appropriate unit; and the allegation in the com-plaint that the pressroom of the respondent constitutes a unit appro- 598NATIONALLABOR RELATIONS BOARDpriate for the purpose of collective bargaining was not denied by therespondent either in its answer or at the hearing.We find that the printing pressmen and assistants employed by the*respondent constitute a unit appropriate for the purposes of collectivebargaining.LC.Designation of union as representative of the employeesAt a meeting of the Union on July 26, 1935, a scale committee wasappointed to negotiate a working agreement with the respondent.At or about this time, each of the 18 Union members employed by therespondent authorized International Printing Pressmen and Assist-ants' Union of North America to "represent my interests in all labordisputes that might occur in this plant."These authorizations werecalled "proxies" and were to run for a period of one year.Eachmember signed an individual "proxy."They were offered in evidenceand made part of the record.The allegation in the complaint that on or before August 21, 1935,a majority of the employees in the appropriate unit had designatedthe Union as their representative for purposes of collective bargain-ing with the respondent was not denied by the respondent in eitherits answer or at the hearing.During its dealings with the Union,the respondent never raised the question.On August 21, 1935, the day on which the scale committee met withofficers of the respondent for the first time in an endeavor to negotiatea collective agreement, and at all times thereafter, the Union repre-sented 18 of the 25 pressmen and assistants employed by the re-spondent.Thus, the Union was designated as the representative forpurposes of collective bargaining by a majority of the 25 employeesin the unit which we have found to be appropriate for the purpose ofcollective bargaining.III.THE UNFAIR LABOR PRACTICESOn August 3, 1935, Joe A. Wilson, international representative ofInternational Printing Pressmen and Assistants' Union of NorthAmerica, sent the following letter, by registered mail, to therespondent:"Will you please advise the writer as to the most convenienttime a conference can be held with you to negotiate the attachedcontract, which covers hours, wages, and working conditions."For your information, your employees have chosen the Inter-nationalPrinting Pressmen and Assistants' Union of NorthAmerica as their collective bargaining agency.Your plant asrepresented covers the Pressroom and those connected with thefinal production of the product. DECISIONS AND ORDERS599"It is the desire of the writer at this conference to arrive atsome amicable understanding, and assuring you of our desire fora pleasant relationship in the negotiations of the attached agree-ment, we are"Very truly yours,"Attached to this letter was a proposed agreement pertaining to hours,wagesand working conditions.The respondent did not reply to theletter.On August 21, 1935, the scale committee, accompanied by AlbertWeber, president of International Printing Pressmen and Assistants'Union, Local No. 171, as representative of the International, met withJack Dolan and Edward E. Cox, Jr., president and treasurer, re-spectively, of the respondent.On September 28th, accompanied byMr.Wilson, the scale committee again met with the same officersof the respondent.On each occasion, the efforts of the representa-tives of the Union to bargain collectively were categorically repulsed.Mr. Wilson testified that on the latter occasion, Mr. Dolan told him"that he was not interested in recognizing the union, nor did he wantto deal with them, or even the committee representing the employees."During the period between these meetings, a Commissioner of Con-ciliation of the United States Department of Labor had attempted,without success, to prevail upon the respondent to take a moreconciliatory position.The scale committee again met with the officers of the respondenton October 3rd and although the respondent would not enter intocollective' bargaining, it advisedWilson to call the respondent bytelephone.Accordingly, on October 11th, Wilson called Dolan andwas told that the matter was being submitted to the- respondent'sBoard of Directors and that he would be advised the latter part ofOctober as to their decision.The scale committee again met with therespondent's officers on October 14th and again the respondent re-fused to enter into negotiations looking toward a collective agree-ment.The respondent took the position that to recognize the Unionor to negotiate an agreement would mean the paying of higher wagesand that because the margin of profit on the work being performedat the plant was so small, it could not afford to pay higher wages.Not satisfied with the position taken by the respondent and thereason advanced for its refusal to enter into collective bargaining,the committee informed Dolan that it would file charges with theNationa)lLabor Relations Board.Dolan thereupon requested thecommittee to withhold such action until he could place the matterbefore the Board of Directors.This the committee agreed to do.On October 23rd Dolan called in the committee and informed themthat the Board of Directors had turned down all proposals; would97571-36-vol r- 39 600NATIONAL LABOR RELATIONS BOARDrefuse to recognize the Union as the representative of its pressroomemployees; and would not bargain collectively with them.There-after on October 26th, the Union filed charges of unfair labor prac-tices against the respondent.As a result of the intercession of Robert Cowdrill, Regional Direc-tor of the Eleventh Region, National Labor Relations Board, thecommittee, together with Joe A. Wilson, met with Dolan and Cox onNovember 11th.Wilson read to the group the proposed workingagreement which had been submitted to the respondent on August3rd.After the proposed contract was read, Wilson then asked Dolanwhether or not there were any objectionable paragraphs, to whichDolan replied,-"It is all objectionable, we have bargained and thatis all we have got to do."Dolan thereafter stated that if the workerswere not satisfied, they could get out, and that the respondent wouldnot recognize the Union or the committee.When asked by Wilsonif it would submit to the committee, "counter-proposals or somethingtangible, that we could work from", Dolan stated that it was unnec-essary, "that they were not interested in collective bargaining, norwere they interested in recognizing anybody".By letter dated November 13th, Wilson submitted a revised draftagreement to the respondent.This draft eliminated the closed shopand Union scale provisions of the original draft, and substituted forthe latter a provision for a 10% increase in all wages.However,according to Wilson, Mr. Dolan "absolutely turned it down".Although the respondent met with the committee on several occa-sions, it did not at any time attempt to bargain collectively or makean effort to come to an agreement. It was only after the interven-tion of Mr. Cowdrill and after the charges against it were filed withthe Board that the respondent even pretended to negotiatean agree-ment.By listening to a committee member read the proposed agree-ment and then turning the proposals down in their entirety withoutsubmitting counter-proposals or entering into an honest andsincerediscussion of the proposals, the respondent did not fulfill its-obli-gations.As was saidin-In the Matter of Atlantic Refining Com-pany,decided on March 19, 1936, "CollectiveBargaining....meansthat the employer is obligated to negotiate in good faith with hisemployees as a group, through their representatives, on matters ofwages, hours and basic working conditions and to endeavor to reachan agreement for a fixed period of time."We find that the respond-ent did not negotiate in good faith and did notendeavor to reach anagreement.It is therefore clear that the respondent refused to bargain collec-tively-with the Union as the representative of its employees in respectto rates of pay, wages, hours of employment and other conditions of DECISIONS AND ORDERS601employment.By such refusal, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Not only did the respondent refuse to recognize the Union as therepresentative of the employees in the pressroom and to enter intocollective bargaining with the Union; it also entered upon a cam-paign of smashing the Union. Some time during the week of Jan-uary 20, 1936, Dolan called Elwood W. Farr, secretary-treasurer ofthe Union and a member of the scale committee, into his office.Dur-ing the discussion, Dolan suggested that Farr talk to the members ofthe Union individually and ask them to resign from the Union.Farrdid not talk to the men individually but called a meeting on Saturdayafternoon, January 25, 1936, and asked the Union employees whetheror not they desired to continue their Union activities.The men votedto continue their Union affiliations.This action of the Union work=ers was reported to Dolan to which he replied that it would be "acase of dog eat dog" from then on.The case of Claude Beeson is a further indication of the respond-ent's interference with the rights of its employees as guaranteed inSection 7 of the Act.Beeson had been an employee of the respondentfor 12 years and was a charter member of the Union. Shortly afterthe Thanksgiving holiday in 1935, Beeson was discharged for havingleft his work to go home for one hour for a Thanksgiving dinner withhis family, without having obtained the permission of the foreman.Three times in December, 1935, he tried to get back his job.OnDecember 28th and 31st, Dolan and Cox told him that they werenot hiring Union men.On January 18th, Beeson asked Dolanwhether he could go back to work if he resigned from the Union.Dolan thereupon told Beeson to come back later.Beeson did resign,from the Union on January 19th, and applied for work on January20th, informing Dolan and Cox of his action in resigning from the-Union.Beeson was then told to report to work the followingMonday.IV. EFFECT OF UNFAIR LABOR PRACTICES UPONCOMMERCEInterference with the activities of employees in forming or join-ing labor organizations result in strikes and other forms of indus-trial unrest.In 1934, and in January to July, inclusive, 1935, suchinterference by employers in the book and job printing industryresulted in strikes and lockouts involving 1,613 workers and 34,150man-days of idleness.The aforesaid acts of the respondent tend to lead to labor disputesburdening and obstructing commerce and the free flowof commerce. 602NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWUpon the basis of the foregoing, the Board finds and concludesas a matter of law :1. International Printing Pressmen and Assistants' Union, LocalNo. 376,is a labor organization,within the meaning of Section 2,subdivision (5) of the Act.2.The printing pressmen and their assistants employed by therespondent constitute a unit appropriate for the purposes of collectivebaargain-ing, within the meaning of Section 9 (b) of the Act.'3.By virtue of Section 9 (a) ofthe Act,International PrintingPressmen and Assistants' Union, Local No. 376, having been dulydesignated on or about July 26, 1935 by a majority of the employeesin anappropriate unit as their representative for the purposes ofcollective bargaining, has at all times thereafter been the exclusiverepresentative of all the employees in such unit.4.By its refusal to bargain collectively with the Union as therepresentative of its employees in respect to rates of pay, wages,hours of employment and other conditions of employment, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of said Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of said Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatrespondent, Edward E. Cox, Printer, Inc., and its officers and agents,shall :1.Cease and desist from refusing to bargain collectively -;+hInternational Printing Pressmen and Assistants' Union, Local No.376, as the exclusive representative of the printing pressmen andtheir assistants employed by the respondent, in respect to rates ofpay, wages, hours of employment and other conditions of employment.2.Cease and desist from in any manner interfering with, restrain-ing or coercing its employees in the exercise of the right of self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities, for the purpose of collective bargainingand other mutual aid and protection. DECISIONS AND ORDERS6033.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:Upon request,bargain collectivelywith International Printing Pressmen and Assistants' Union, LocalNo. 376, as the exclusive representative of the printing pressmen andtheir assistants employed by the respondent,in respect to rates ofpay, wages,hours of employment,and other conditions of employ-ment.[SAME TITLE]AMENDMENT OF DECISIONApril 29, 1946The National LaborRelations Board, havingduly issued its de-cision in this matteron April 22, 1936,and beingfully advised in thepremises, herebyissues itsAmendmentof Decision,by adding to theConclusionsof Law in the decisionthe following paragraph :6.The aforesaid unfair labor practices are unfair labor prac-tices affectingcommerce, withinthe meaningof Section 2, sub-divisions(6) and(7) of the Act.-MR. CARMODY took no part in the consideration of the aboveAmendment of Decision.